Title: To George Washington from Colonel Henry Knox, 5 December 1775
From: Knox, Henry
To: Washington, George



May it please Your Excellency
Fort George [N.Y.]Decr 5. 1775.

I arriv’d here Yesterday & made preparation to go over the lake this morning but General Schuyler reaching here before day prevents my going over for an hour or two. He has given me a list of Stores on the other side from which I am enabled to send an Inventory of those which I intend to forward to Camp—The Garriso⟨n⟩ at Ticonderoga is so weak, The conveyance from the fort to the landing is so difficult the passage accross the lake so precarious that I am afraid it will be ten days

at least before I can get them on this side—when they are here—the conveyance from hence will depend entirely on the sleding—if that is good they shall immedia[tel]y move forward—without sleding the roads are so much gullied that it will be impossible to move a Step.
General Schuyler will do every thing possible to forward this buisiness. I have the honor to be with the greatest Respect Your Excellencys most Obedient Humble Servan⟨t⟩

Henry Knox


P.S. General Schuyler assures me that although the Navigation thro’ Lake George should be stopt Yet if there is any sleding they shall move on another way.

